       Thus, while the gravamen of a tort claim and a Fourth Amendment claim is the same,

i.e., reasonableness, the Louisiana Supreme Court has provided a set of factors that differ from

the Graham factors. Compare Fjle, 353 So. 2d at 973 (citing Picou, 343 So. 2d 306) with Graham,

490 U.S. at 396 (citing Garner, 417 U.S. at 8-9). Although similar, the sets are not identical,

and, as such, this Court cannot conclude from Defendants' motion that they have

demonstrated their right to judgment as a matter of law on Tucker's tort claims. As Defendants

failed to address the standards for excessive force as a tort, summary judgment must be denied

on this claim.

IX.    Conclusion

       For the reasons given above, the motion is GRANTED IN PART and DENIED

IN PART. It is GRANTED on the official capacity claims against Defendant Officers. It is

DENIED as to all other claims.

       The claims on which summary judgment has been granted are hereby DISMISSED



  r
WITH PREJUDICE.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this �                        1�       of

      '�                  ,2019.
        (5




                                              29
